Substantially the same question is presented in this case as in En-le-te-ke v. Beasley et al., No. 19939, this day decided,148 Okla. 255, 298 P. 611, and with which this case was consolidated. However, in this case there is no direct allegation nor admission that the mother of the allottee conveyed her interest in the land during her lifetime, but, since plaintiffs do not claim as heirs of the mother, and since the case was presented in the trial court and here as involving the same question as in the En-le-te-ke Case, we are so treating the case here. Plaintiffs basing their claim entirely upon the theory that they inherited the interest claimed by them as descendants or heirs of a brother of the allottee, who was deceased at the time of the death of the allottee, and not as heirs of the mother, the demurrers to the petition were properly sustained. The judgment is affirmed.
LESTER, C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., not participating.